Citation Nr: 0125578	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
leg varicose veins.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from June 26, 
1972 to August 8, 1972.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In April 2001, 
the appellant appeared at a Travel Board hearing at the RO 
before the undersigned Member of the Board.


FINDINGS OF FACT

1.  In September 1981, the RO denied the veteran's attempt to 
reopen a claim of service connection for left leg varicose 
veins; he was notified of, but did not perfect an appeal of, 
this decision. 

2.  Evidence received subsequent to the September 1981 RO 
decision relates the veteran's left leg varicose veins to 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the September 1981 RO decision 
declining to reopen a claim of service connection for left 
leg varicose veins is new and material, and such claim may be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
president signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminated the concept of a well-grounded claim.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  In light of the 
determination being made, the veteran is not prejudiced by 
the Board's consideration of the instant appeal without first 
returning the case to the RO for initial consideration of the 
implications of the VCAA on the veteran's claim.

Regulations implementing the VCAA were recently promulgated.  
One of these amends the regulation defining what constitutes 
new and material evidence.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
This amendment, however, was made effective with respect to 
claims filed on or after August 29, 2001, and is not 
applicable to the veteran's appeal since this attempt to 
reopen his claim for service connection was filed in May 
1998.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001). 

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (a) (2001).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears 
directly and substantially on the matter under consideration.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2001).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The RO denied the veteran's attempt to reopen his claim for 
service connection for varicose veins of the left leg in 
September 1981.  He did not perfect an appeal of that 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).   

The matter under consideration in this case is whether 
varicose veins of the left leg were either incurred during 
the veteran's short period of active military service, or 
whether pre-existing varicose veins were aggravated by this 
period of service.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
September 1981 RO decision which is relevant to, and 
probative of, this matter.  

Relevant evidence of record at the time of the September 1981 
RO rating decision consisted essentially of the veteran's 
service medical records.  These records showed that the 
veteran was treated for left leg varicose veins during the 
first month of service.  He was separated from service after 
only one month and 13 days.  The opinion of two Medical Board 
physicians in August 1972 was that the veteran's varicose 
veins existed prior to entry into service and were "not 
aggravated by service."  That was the basis for the RO's 
denial of service connection.

Relevant evidence submitted since the September 1981 RO 
decision includes: VA treatment records, lay statements, two 
medical opinions from the veteran's private physician, copies 
of private medical records dated from 1970 to 1973, and 
testimony at a hearing before the undersigned in April 2001.  
This evidence is new because it was not before the RO when it 
denied the veteran's attempt to reopen his claim in September 
1981.  It is "material" because it is bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether left leg varicose veins were incurred or 
aggravated in service.  Specifically, the medical opinions of 
the veteran's private physician indicate that his left leg 
varicose veins were either caused, or aggravated, by his 
short period of service.  Lay statements attest that the 
veteran was not known to have varicose veins prior to 
service, but has had them ever since service.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
new and material, warranting reopening of the claim. 


ORDER

The claim for entitlement to service connection for left leg 
varicose veins is reopened.


REMAND

The VCAA has redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations promulgated on August 29, 2001, also 
may have an effect on the development and notification 
requirements with respect to this claim.

In September 2001 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he was treated for left leg varicose veins at 
VA Medical Center (VAMC) Beckley, West Virginia and at VAMC 
Salem, Virginia.  He stated that he had surgery for his left 
leg disorder at one of these medical centers in 1973.  
Reports of the surgery and VA hospital treatment are not in 
the claims file.  They are constructively of record.  They 
may be relevant to the veteran's claim.  If available, they 
must be obtained.

The veteran's private physician submitted two medical 
opinions, in April and December 1998.  These opinions relate 
the veteran's left leg varicose veins to service.  The 
opinions do not appear to be entirely consistent.  
Specifically, the April opinion states that the veteran's 
varicose veins were "aggravated by things that he had to do 
at boot camp."  However, the December opinion states that 
the "current varicose vein condition had its origin while on 
active duty."  Furthermore, the veteran has not had the 
benefit of a VA examination specifically to determine the 
etiology and course of his left leg varicose veins.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify every provider of treatment he 
received for left leg varicose veins 
since 1971.  The RO should obtain copies 
of records of all such treatment.  Of 
particular interest would be any records 
of treatment in the early 1970's, or the 
earliest treatment thereafter. 

2.  The RO should contact the private 
physician who issued the December 1998 
medical opinion, and ask the physician to 
explain the rationale for the opinion(s) 
and to indicate what medical records were 
the bases for assumptions regarding the 
status of the left leg varicose veins at 
different points in time.  

3.  The veteran should then be accorded a 
VA examination by an appropriate 
specialist to determine the etiology of 
his left leg varicose veins.  The examiner 
should review the veteran's claims file, 
elicit a medical history and conduct an 
examination, and provide an opinion which 
specifically indicates whether (based on 
the record) the veteran's left leg 
varicose veins began, or became worse, 
during service.  The examiner should be 
aware that on service entrance examination 
the veteran provided a medical history of 
leg cramps, but that clinical evaluations 
of the vascular system and the lower 
extremities at the time were normal, and 
that symptomatic varicose veins were 
identified 29 days after he entered on 
active duty.  The examiner should also 
review and comment on the April and 
December statements by the veteran's 
private physician (and any further 
statements that physician may provide 
pursuant to this remand).  The rationale 
for any opinion given should be included 
in the report of examination.  

4.  The RO must review the claims file and 
ensure that any further notification or 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations is completed. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought remains 
denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

 



